DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the one or more optical subscriber distribution cables.” there is lack of antecedent basis for this limitation in the claim. The claim has been examined assuming dependence from claim 3.
Claims 7, 15, 21 and 27, and thus each of claims 8-14, 16-20, 21-26 and 28-30 by way of dependence, recites “the base.” there is lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12, 14-16, 18-23, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saenz et al. (“Saenz”) (US Patent Application Publication No. 2019/0103918) in view of Masayuki (European Patent Publication No. 0875956) and Masanari (Japanese Patent Publication No. 2006-171491).
Regarding claim 1, Saenz discloses a smart assembly comprising: a. a vertical structure having a hollow interior (fig. 1 and 3, digital kiosk and paragraphs 0012 and 0014, where cabling and components are housed inside the kiosk and the kiosk can be opened, indicating a hollow interior); c. at least one vertical cabling structure extending through the hollow interior of the vertical structure (fig. 3 SMF and RJ-45 and paragraph 0025); d. a data-communications module supported by the vertical structure and receiving the at least one vertical cabling structure (fig. 1 Wireless interface and fig. 3 elements 305, 310 and paragraph 0015), the data-communications module including one or both of a metro cell radio/antenna and a wireless transceiver (paragraph 0015); and e. a fiber distribution hub including at least optical splitter, the fiber distribution hub being arranged at the base of the vertical structure and being connected to the at least one vertical cabling structure (figs. 1B and fig. 3 element 355 and paragraphs 0031-0032).
Saenz discloses a vertically structured kiosk at a street corner, and with a display screen (fig. 1A), but it is not embodied as a pole with a distinct base. Masayuki discloses a street light pole structure with radio communication on top and a kiosk base structure (fig. 4 plus fig. 6 and col. 4 lines 23-51 and col. 5 lines 13-26) and Masanari discloses a utility pole with an integrated display screen (fig. 1 and pages 3-4, BEST-MODE section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Saenz to be a street light pole with the antenna and small cell radios of Saenz on top of the pole with cabling internal to the pole, and the user interface and fiber hub features integrated into the kiosk base, to provide the added benefit to Saenz of wider and/or longer reach for the wireless portion as well as street light functionality for the street corner.
Regarding claim 2, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 1, wherein the at least one vertical cabling structure includes fiber optic cables (Saenz: fig. 3 Single mode fiber pairs, as applicable for the combination).
Regarding claim 3, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 1, further including one or more optical subscriber distribution cables operably connected to the fiber distribution hub (Saenz: fig. 3 elements 350 and 355 and paragraph 0032).
Regarding claim 4, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 1, wherein the one or more optical subscriber distribution cables are pre-cabled within the base (Saenz: fig. 3 elements 350 and 355 and paragraphs 0014, 0017 and 0032).
Regarding claim 7, Saenz discloses a smart assembly comprising: a. a vertical structure having a hollow interior (fig. 1 and 3, digital kiosk and paragraphs 0012 and 0014, where cabling and components are housed inside the kiosk and the kiosk can be opened, indicating a hollow interior); c. at least one vertical cabling structure extending through the hollow interior of the vertical structure (fig. 3 SMF and RJ-45 and paragraph 0025), the at least one cabling structure being connectorized at each end (paragraph 0017); d. a data-communications module supported by the vertical structure and receiving the at least one vertical cabling structure (fig. 1 Wireless interface and fig. 3 element 305, 310 and paragraph 0015); and e. a fiber distribution hub including at least optical splitter, the fiber distribution hub being arranged within the base and being connected to the at least one vertical cabling structure (figs. 1B and fig. 3 element 355 and paragraphs 0031-0032).
Saenz discloses a vertically structured kiosk at a street corner, and with a display screen (fig. 1A), but it is not embodied as a pole with a distinct base, and does not disclose a light fixture supported by the pole structure. Masayuki discloses a street light pole structure with radio communication on top and a kiosk base structure (fig. 4 plus fig. 6 and col. 4 lines 23-51 and col. 5 lines 13-26) and Masanari discloses a utility pole with an integrated display screen (fig. 1 and pages 3-4, BEST-MODE section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Saenz to be a street light pole with the antenna and small cell radios of Saenz on top of the pole with cabling internal to the pole, and the user interface and fiber hub features integrated into the kiosk base, to provide the added benefit to Saenz of wider and/or longer reach for the wireless portion as well as street light functionality for the street corner.
Regarding claim 8, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 7, wherein the at least one vertical cabling structure includes fiber optic cables (Saenz: fig. 3 Single mode fiber pairs, as applicable for the combination).
Regarding claim 9, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 8, wherein the fiber optic cables are terminated with hardened multi-fiber optical connectors at each end (Saenz: fig. 4 and paragraph 0035).
Regarding claim 10, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 7, wherein the data-communications module includes at least one data-communication equipment component (Saenz: fig. 3 elements 305 and 310 and paragraphs 0025-0027 and antenna, paragraph 0015).
Regarding claim 11, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 9, wherein the data-communications module includes one or both of a metro cell and a wireless transceiver (Saenz: fig. 3 element 305 and paragraph 0026).
Regarding claim 12, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 9, further comprising at least one connectorized jumper cable removably connecting the at least one data-communication equipment component with the at least one vertical cabling structure (Saenz: fig. 3 CAT6 RJ-45 and paragraph 0025, where RJ-45 indicates connector type).
Regarding claim 14, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 7, wherein the at least one vertical cabling structure includes a connectorized Category 6 cable (Saenz: fig. 3 CAT6 RJ-45 and paragraph 0025, where RJ-45 indicates connector type).
Regarding claim 15, Saenz discloses a smart assembly comprising: a. a vertical structure having a hollow interior (fig. 1 and 3, digital kiosk and paragraphs 0012 and 0014, where cabling and components are housed inside the kiosk and the kiosk can be opened, indicating a hollow interior); c. a vertical cabling assembly extending through the hollow interior of the vertical structure (fig. 3 SMF and RJ-45 and paragraph 0025,), the vertical cabling assembly being connectorized at each end (paragraph 0017); d. a data-communications module supported by the vertical structure and receiving the vertical cabling assembly (fig. 1 Wireless interface and fig. 3 elements 305, 310 and paragraph 0015); e. a data-communications component supported by or within the data-communications module (fig. 1 Wireless interface and fig. 3 elements 305, 310 and paragraph 0015); f. a connectorized jumper cable connecting the at least one vertical cabling structure to the at least one data-communications component (Saenz: fig. 3 CAT6 RJ-45 and paragraph 0025, where RJ-45 indicates connector type); and g. a fiber distribution hub including at least optical splitter, the fiber distribution hub being arranged within the base and being connected to the at least one vertical cabling structure (figs. 1B and fig. 3 element 355 and paragraphs 0031-0032).
Saenz discloses a vertically structured kiosk at a street corner, and with a display screen (fig. 1A), but it is not embodied as a pole with a distinct base, and does not disclose a light fixture supported by the pole structure. Masayuki discloses a street light pole structure with radio communication on top and a kiosk base structure (fig. 4 plus fig. 6 and col. 4 lines 23-51 and col. 5 lines 13-26) and Masanari discloses a utility pole with an integrated display screen (fig. 1 and pages 3-4, BEST-MODE section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Saenz to be a street light pole with the antenna and small cell radios of Saenz on top of the pole with cabling internal to the pole, and the user interface and fiber hub features integrated into the kiosk base, to provide the added benefit to Saenz of wider and/or longer reach for the wireless portion as well as street light functionality for the street corner. 
Also, Saenz does not disclose a cabling harness. However, Saenz discloses the cabling installed at time of manufacture (paragraphs 0014 and 0017). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bundle and secure the cables during manufacture as a harness, to prevent jostling and/or loosening of connections during transit after manufacturing. 
Regarding claim 16, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 15, wherein the vertical cabling harness includes fiber optic cables (Saenz: fig. 3 Single mode fiber pairs, as applicable for the combination).
Regarding claim 18, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 15, wherein the vertical cabling harness includes a connectorized Category 6 cable (Saenz: fig. 3 CAT6 RJ-45 and paragraph 0025, where RJ-45 indicates connector type).
Regarding claim 19, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 16, wherein the fiber optic cables are terminated with hardened multi-fiber optical connectors at each end (Saenz: fig. 4 and paragraph 0035).
Regarding claim 20, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 15, wherein the data-communications component includes one or both of a metro cell and a wireless transceiver (Saenz: fig. 3 element 305 and paragraph 0026).
Regarding claim 21, Saenz discloses a smart assembly network comprising: a. a plurality of smart assemblies (paragraph 0011) including: i. a vertical structure having a hollow interior (fig. 1 and 3, digital kiosk and paragraphs 0012 and 0014, where cabling and components are housed inside the kiosk and the kiosk can be opened, indicating a hollow interior); iii. at least one vertical cabling structure extending through the hollow interior of the vertical structure (fig. 3 SMF and RJ-45 and paragraph 0025), the at least one cabling structure being connectorized at each end (paragraph 0017); and b. a data-communications module supported by the vertical structure and receiving the at least one vertical cabling structure (fig. 1 Wireless interface and fig. 3 elements 305, 310 and paragraph 0015); and c. a fiber distribution hub including at least optical splitter, the fiber distribution hub being arranged within the base and being connected to the at least one vertical cabling structure (figs. 1B and fig. 3 element 355 and paragraphs 0031-0032).
Saenz discloses a vertically structured kiosk at a street corner, and with a display screen (fig. 1A), but it is not embodied as a pole with a distinct base, and does not disclose a light fixture supported by the pole structure. Masayuki discloses a street light pole structure with radio communication on top and a kiosk base structure (fig. 4 plus fig. 6 and col. 4 lines 23-51 and col. 5 lines 13-26) and Masanari discloses a utility pole with an integrated display screen (fig. 1 and pages 3-4, BEST-MODE section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Saenz to be a street light pole with the antenna and small cell radios of Saenz on top of the pole with cabling internal to the pole, and the user interface and fiber hub features integrated into the kiosk base, to provide the added benefit to Saenz of wider and/or longer reach for the wireless portion as well as street light functionality for the street corner. 
 Regarding claim 22, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly network of claim 21, further including a fiber backhaul to which the at least one vertical cabling structure of each of the plurality of smart poles is connected (Saena: fig. 1A, Fiber Optic Network backbone, for each of plural kiosks, paragraph 0011, 0013 and 0014).
Regarding claim 23, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly network of claim 21, wherein at least one of the plurality of smart pole assemblies includes a metro cell radio/antenna station (Saenz: fig. 3 element 305 and paragraph 0026).
Regarding claim 25, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly network of claim 21, wherein the vertical cabling structure includes one or more of connectorized fiber optic cables, DC power cables, and connectorized Category 6 cables (Saenz: fig. 3 CAT6 RJ-45 and paragraph 0025, where RJ-45 indicates connector type).
Regarding claim 26, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly network of claim 25, wherein the fiber optic cables are terminated with hardened multi-fiber optical connectors at each end (Saenz: fig. 4 and paragraph 0035).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saenz (US Patent Application Publication No. 2019/0103918) in view of Masayuki (European Patent Publication No. 0875956) and Masanari (Japanese Patent Publication No. 2006-171491) as applied to claim 1 above, and further in view of Boxer et al. (“Boxer”) (US Patent No. 9893812).
Regarding claim 5, the combination of Saenz, Masayuki and Masanari discloses  the smart pole assembly of claim 1, but does not disclose that the at least one vertical cabling structure includes a powered fiber cable. However, the combination disclose both internal fiber (Saenz: fig. 3 Single mode fiber pairs, as applicable for the combination) and power cabling (Masayuki: fig. 4 and col. 4 lines 27-37, where the street light inherently requires power). Boxer discloses a powered fiber cable, in the context of utility pole applications (fig. 6 and 7 and claims 1, 2, 7 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use power fiber cable for the fiber and power cabling of the combination, to provide the benefit of simplified cabling.
Regarding claim 6, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 1, but does not disclose including a powered fiber cable operably connected to the fiber distribution hub. However, the combination disclose both internal fiber (Saenz: fig. 3 Single mode fiber pairs, as applicable for the combination) and power cabling (Masayuki: fig. 4 and col. 4 lines 27-37, where the street light inherently requires power). Boxer discloses a powered fiber cable, in the context of utility pole applications (fig. 6 and 7 and claims 1, 2, 7 and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use power fiber cable for the fiber connected to the fiber distribution hub and power cabling of the combination, to provide the benefit of simplified cabling.

Claims 13, 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Saenz (US Patent Application Publication No. 2019/0103918) in view of Masayuki (European Patent Publication No. 0875956) and Masanari (Japanese Patent Publication No. 2006-171491) as applied to claim 1 above, and further in view of Xin (US Patent Application Publication No. 2013/0335027).
Regarding claim 13, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 7, but does not disclose that the at least one cabling structure includes a connectorized DC power cable. Xin discloses a kiosk with internal electronics, including an AC to DC rectifier and supplying low voltage power to internal circuitry (fig. 3 and paragraph 0034). Further, the office takes Official notice that connectors for electrical wiring is well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an AC to DC rectifier, and connectorized wiring, for powering the internal circuity of the combination, since the rectifier allows utility line voltage as a power source convertible to low voltage DC power for electronics, and the electrical connectors avoid having to manually solder connections. 
Regarding claim 17, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly of claim 15, but does not disclose that the vertical cabling harness includes a connectorized DC power cable. Xin discloses a kiosk with internal electronics, including an AC to DC rectifier and supplying low voltage power to internal circuitry (fig. 3 and paragraph 0034). Further, the office takes Official notice that connectors for electrical wiring is well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an AC to DC rectifier, and connectorized wiring with the harness of the combination, for powering the internal circuity of the combination, since the rectifier allows utility line voltage as a power source convertible to low voltage DC power for electronics, and the electrical connectors avoid having to manually solder connections.
Regarding claim 24, the combination of Saenz, Masayuki and Masanari discloses the smart pole assembly network of claim 21, but does not disclose an AC to DC rectifier connected to power cabling of the vertical cabling structure of each smart pole assembly. Xin discloses a kiosk with internal electronics, including an AC to DC rectifier and supplying low voltage power to internal circuitry (fig. 3 and paragraph 0034). Further, the office takes Official notice that connectors for electrical wiring is well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an AC to DC rectifier, and connectorized wiring, for powering the internal circuity of the combination, since the rectifier allows utility line voltage as a power source convertible to low voltage DC power for electronics, and the electrical connectors avoid having to manually solder connections.

Claims 27, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Saenz (US Patent Application Publication No. 2019/0103918) in view of Masayuki (European Patent Publication No. 0875956) and Masanari (Japanese Patent Publication No. 2006-171491), and further in view of Xin (US Patent Application Publication No. 2013/0335027).
Regarding claim 27, Saena discloses a smart assembly comprising: a. a vertical structure having a hollow interior (fig. 1 and 3, digital kiosk and paragraphs 0012 and 0014, where cabling and components are housed inside the kiosk and the kiosk can be opened, indicating a hollow interior); c. at least one vertical cabling structure extending through the hollow interior of the vertical structure (fig. 3 SMF and RJ-45 and paragraph 0025), the at least one cabling structure being connectorized at each end (Saenz: fig. 3 CAT6 RJ-45 and paragraph 0025, where RJ-45 indicates connector type) and including at least one connectorized fiber optic cable (Saenz: fig. 3 Single mode fiber pairs and paragraph 0017); d. a data-communications module supported by the vertical structure and receiving the at least one vertical cabling structure (fig. 1 Wireless interface and fig. 3 elements 305, 310 and paragraph 0015), wherein the data-communications module includes one or both of a metro cell and a wireless transceiver (Saenz: fig. 3 element 305 and paragraph 0026); and e. a fiber distribution hub including at least optical splitter, the fiber distribution hub being arranged within the base and being connected to the at least one vertical cabling structure (figs. 1B and fig. 3 element 355 and paragraphs 0031-0032).
Saenz discloses a vertically structured kiosk at a street corner, and with a display screen (fig. 1A), but it is not embodied as a pole with a distinct base, and does not disclose a light fixture supported by the pole structure. Masayuki discloses a street light pole structure with radio communication on top and a kiosk base structure (fig. 4 plus fig. 6 and col. 4 lines 23-51 and col. 5 lines 13-26) and Masanari discloses a utility pole with an integrated display screen (fig. 1 and pages 3-4, BEST-MODE section). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the enclosure of Saenz to be a street light pole with the antenna and small cell radios of Saenz on top of the pole with cabling internal to the pole, and the user interface and fiber hub features integrated into the kiosk base, to provide the added benefit to Saenz of wider and/or longer reach for the wireless portion as well as street light functionality for the street corner.
The combination also does not disclose at least one connectorized DC power cable. Xin discloses a kiosk with internal electronics, including an AC to DC rectifier and supplying low voltage power to internal circuitry (fig. 3 and paragraph 0034). Further, the office takes Official notice that connectors for electrical wiring is well known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an AC to DC rectifier, and connectorized wiring, for powering the internal circuity of the combination, since the rectifier allows utility line voltage as a power source convertible to low voltage DC power for electronics, and the electrical connectors avoid having to manually solder connections.
Regarding claim 28, the combination of Saenz, Masayuki, Masanari and Xin discloses the smart pole assembly of claim 27, wherein the fiber optic cables are terminated with hardened multi-fiber optical connectors at each end (Saenz: fig. 4 and paragraph 0035).
Regarding claim 30, the combination of Saenz, Masayuki, Masanari and Xin discloses the smart pole assembly of claim 27, wherein the at least one vertical cabling structure includes a connectorized Category 6 cable (Saenz: fig. 3 CAT6 RJ-45 and paragraph 0025, where RJ-45 indicates connector type).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Saenz (US Patent Application Publication No. 2019/0103918) in view of Masayuki (European Patent Publication No. 0875956) and Masanari (Japanese Patent Publication No. 2006-171491), and further in view of Xin (US Patent Application Publication No. 2013/0335027), as applicable to claim 27 above, and further in view of Walmart (Walmart Network Cable Couplers, 20 March 2015 [online], [retrieved on 13 July 2022]. Retrieved from the Internet <URL: https://web.archive.org/web/20150320053022/https://www.walmart.com/c/ep/network-cable-couplers>).
Regarding claim 29, the combination of Saenz, Masayuki, Masanari and Xin discloses the smart pole assembly of claim 27, further comprising connecting one or both of the metro cell and wireless transceiver with the at least one vertical cabling structure (Saenz: fig. 3 element 310 and RJ-45 Cat6 cable). The combination as formulated above does not disclose a connectorized removable jumper cable for connecting one of the metro cell and wireless transceiver with the vertical cabling structure. However, the only difference between the claim and the combination is the additional of a jumper cable instead of directly connecting to the cabling structure; this only adds in intermediary connection point, without changing the actual system functionality. Walmart discloses basic, passive RJ-45 to RJ-45 couplers (e.g. “StarTech Cat5e RJ-45 Modular Inline Coupler”). Further, duplicating parts is prima facie obvious; the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP § 2144.04(VI)(B)). It would have been obvious to one of ordinary skill in the art at the time of the invention to duplicate the cat6 RJ-45 as a jumper cable with an RJ-45 to RJ-45 adapter to couple to the existing cat6 cable, to provide the expected result of an alternate coupling/disconnection point for the wireless transceiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN M CORS/Primary Examiner, Art Unit 2636